ON REHEARING/CLARIFICATION GRANTED

WENTWORTH, Senior Judge.
Upon consideration of motion for rehearing by appellant and for rehearing/elarification by amicus Department of Corrections, we grant the Department’s motion, withdraw the opinion filed herein on June 7, 1994, and substitute the following:
We affirm the trial court’s order sentencing appellant as amended below. We recognize that the sentencing order indicates that appellant, who committed his offense in 1986, will be given credit for “all time previously served.” By this opinion, we amend the sentencing order giving credit for all time actually served, to include credit for unfor-feited gain time accrued pursuant to section 944.275, Florida Statutes. State v. Green, 547 So.2d 925 (Fla.1989); Jackson v. State, 619 So.2d 431 (Fla. 1st DCA 1993).
ZEHMER, C.J., and WEBSTER, J., concur.